                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


IN THE MATTER OF AN APPLICATION :                   DOCKET NO. 3:18MJ1408(HBF)
OF THE UNITED STATES OF AMERICA :
FOR A WARRANT FOR A GPS         :
TRACKING DEVICE                 :                   July 14, 2020


                                MOTION TO UNSEAL CASE

       The United States of America, by John H. Durham, United States Attorney for the

District of Connecticut, by Harold H. Chen, Assistant United States Attorney, moves the Court

for an order unsealing this case. The prosecution of this case has concluded, and the case is

now closed.



                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY

                                                /s/ Harold H. Chen
                                             HAROLD H. CHEN
                                             ASSISTANT UNITED STATES ATTORNEY
                                             Federal Bar. No. ct24432
                                             United States Attorney’s Office
                                             1000 Lafayette Boulevard, 10th Floor
                                             Bridgeport, CT 06604
                                             (203) 696-3000 / (203) 579-5575 (Fax)
                                             Harold.Chen@usdoj.gov




The foregoing Motion is hereby GRANTED/DENIED this ____ day of ________, 2020.


___________________________________
HOLLY B. FITZSIMMONS
UNITED STATES MAGISTRATE JUDGE
